UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6310



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ARNOLD MARK HENRY,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-93-131)


Submitted:   August 13, 1998              Decided:   September 2, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Arnold Mark Henry, Appellant Pro Se. Robert Joseph Seidel, Jr.,
Assistant United States Attorney, Arenda L. Wright Allen, Assistant
United States Attorney, Kevin Michael Comstock, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arnold Mark Henry filed an untimely notice of appeal. We dis-

miss for lack of jurisdiction. The time periods for filing notices

of appeal are governed by Fed. R. App. P. 4. These periods are

“mandatory and jurisdictional.” Browder v. Director, Dep’t of Cor-

rections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

sixty days within which to file in the district court notices of

appeal from judgments or final orders. Fed. R. App. P. 4(a)(1). The

only exceptions to the appeal period are when the district court

extends the time to appeal under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on April 3, 1997; Henry’s

notice of appeal was filed on February 9, 1998, which is beyond the

sixty-day appeal period. Henry’s failure to note a timely appeal or

obtain an extension of the appeal period leaves this court without

jurisdiction to consider the merits of Henry’s appeal. We therefore

dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                         DISMISSED




                                2